IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                            July 8, 2009

                                     No. 08-20731                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


VIRGIN MOBILE USA, L.L.C.

                                                  Plaintiff
v.

MUHAMMAD MUBI MUBASHIR

                                                  Defendant-Appellant
v.

UNITED STATES OF AMERICA

                                                  Appellee



               Appeal from the United States District Court for the
                       Southern District of Texas, Houston
                                (4:06-CV-2444)


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Muhammad Mubi Mubashir appeals his sentence
imposed after being found guilty of criminal contempt of court in an underlying
civil lawsuit, pursuant to 18 U.S.C. § 401(3). Mubashir contends that the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-20731

sentencing court misapplied the guidelines by (1) committing a procedural error
in the application of relevant conduct based on the Presentence Investigation
Report, and (2) applying the guideline applicable to the closest “analogous
offense” rather than relating back to the charge of criminal contempt.
      We have reviewed all the applicable law and facts as revealed by the
record on appeal and the briefs of the parties, and are convinced that the district
court committed no reversible error. The judgment of the district court is, in all
regards,
AFFIRMED.




                                        2